NO. 07-02-0207-CR
                                      07-02-0240-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 17, 2003

                         ______________________________


                        MICHAEL D. JOHNSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

     NO. 2001-438416; 2000-433704; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                       OPINION


      Appellant Michael D. Johnson brings two appeals, challenging his conviction for the

felony offense of aggravated assault and the revocation of his probation granted after a

prior conviction for possession of a controlled substance. In the aggravated assault case
appellant was found guilty by a jury which then assessed punishment of 14 years

confinement. In the possession case, appellant’s conviction was on his plea of guilty. He

has filed one brief in support of both appeals in which he presents a single complaint,

stated in nine issues, alleging he was improperly denied the opportunity to testify at trial.

We affirm.


       Appellant’s guilty plea, and adjudication of guilt, in the possession case occurred

in March 2001. He was sentenced in conformity with a plea agreement to five years

confinement in the Institutional Division of the Texas Department of Criminal Justice. The

court suspended imposition of that sentence for a period of five years, and placed

appellant on community supervision for five years.


       The events giving rise to the aggravated assault charges occurred November 9,

2001. Later that month, the State filed a motion to revoke appellant’s community

supervision in the possession case, alleging ten violations of the conditions of his

community supervision including failure to pay court costs, using alcoholic beverages, and

committing additional offenses including public intoxication.


       Appellant’s indictment for aggravated assault alleged he caused bodily injury to

Yasminda Robinson by choking her with his hands and in doing so he used his hands as

a deadly weapon. A second count in the indictment characterized the offense as a family

violence assault, and contained an enhancement paragraph alleging a prior conviction for

family violence assault.



                                             2
        Appellant plead not guilty to the assault charge and was tried before a jury in April

2002. The jury found him guilty and set punishment. The next day, the trial court revoked

his community supervision in the possession case and sentenced him to five years

confinement, to be served concurrently with his aggravated assault sentence.


        Appellant timely filed a motion for new trial in each case. Appellant’s motion in the

assault case argued he was entitled to a new trial because (1) the evidence was

insufficient, (2) he was denied his right to testify; and (3) he received ineffective assistance

of counsel. At the conclusion of a hearing on that motion, at which appellant and his trial

counsel testified, the trial court denied his request. Appellant perfected appeal in each

case.


        Evidence presented at trial on the assault case showed that, at the time of the

events giving rise to appellant’s prosecution, he had been dating Robinson for about six

weeks. For three weeks of that time, he had lived with Robinson and her four-year-old son

Devon. The two had a good relationship, and had never argued. On November 8, 2001,

Robinson was at the house of her friend, Cynthia Garza, with Devon, having dinner and

celebrating her birthday, which included drinking alcohol. Appellant and a friend arrived

later. Later in the evening, the four adults drove around in Robinson’s car and continued

to drink. Their versions of the events diverge after their return to Garza’s house.


        Robinson testified that appellant insisted on driving her and Devon home. After

they dropped off appellant’s friend, Robinson wanted to return to Garza’s house because



                                               3
she was concerned that appellant was intoxicated. He refused, saying she was drunk and

should not be driving. Asserting that she was attempting to get away from appellant,

Robinson testified that she grabbed the steering wheel with the intent to “get his attention

or flip the car1 and get out.” A fight ensued in which both appellant and Robinson struck

the other. Appellant stopped the car and grabbed Robinson when she got out to try to get

Devon out of the back seat. Appellant shoved her, and she fell on the ground. Appellant

then straddled her and choked her with his hands when she started screaming. Robinson

testified that she “almost passed out” on two occasions.


       Robinson further testified that appellant released her after Devon got out of the

vehicle. Robinson then tried to appease appellant by acting apologetic. She got back in

the car and they continued toward her apartment. Robinson asked appellant to stop at a

convenience store so she could use the bathroom. While there, she gave a note to an

employee with her name, address and telephone number, stating that appellant was trying

to kill her and asking for help. After the couple left, the clerk called police who arrested

appellant outside Robinson’s apartment.


       Appellant’s version of the events comes from his testimony at the hearing on his

motion for new trial. He testified that he offered to drive Robinson and Devon home

because Robinson was intoxicated. As they were driving, Robinson grabbed the steering

wheel and demanded to know “what bitch did you have in my car?” Appellant explained

this conduct by saying he had driven Robinson’s car the day before to have a tire repaired.


       1
           Robinson conceded that her son was in the back seat at the time.

                                             4
That day he loaned twenty dollars to a friend and agreed to hold a cell phone belonging

to that person’s girlfriend to secure the loan. Appellant then used that phone to call

Robinson, apparently leading her to believe he was with the woman who owned the phone.


       Robinson grabbed the steering wheel a second time and appellant knocked her

hand away. She began to hit him. He almost lost control of the vehicle when one of

Robinson’s blows caught him on his ear. The vehicle left the roadway, and almost hit a

pole before he was able to stop it. He got out of the car to check for damage and as he

walked backward from the front of the vehicle Robinson began hitting him with a stick. He

pushed her back to avoid being hit with the stick and Robinson fell. When appellant tried

to take the stick from Robinson, she tried to scratch his face so he turned his head away

while pushing her away. Appellant “let go” and yanked the stick away when he heard

Robinson make a gagging sound. Then he grabbed her hands and tried to talk to her

while she was screaming that he was cheating on her. Devon got out of the car and told

the two to stop fighting. Appellant told him to get back in the car, and left Robinson to put

him in the car. Appellant and Robinson then got back in the car. He also testified that

they stopped at a convenience store before continuing to Robinson’s apartment, where he

was arrested.


       At the hearing on his motion for new trial, appellant testified also that he repeatedly,

both before and during trial, expressed to his trial counsel his desire to testify at trial. He

testified to at least three such conversations before trial. Then, during Robinson’s

testimony, he told his lawyer that Robinson was not telling the whole story, and that he


                                              5
wanted to get on the stand. He raised the matter again at a recess, and again at least two

more times during the guilt/innocence phase. Appellant’s testimony was that he brought

the subject up every time he talked with his lawyer. According to appellant, his trial

counsel responded with such statements as, “Your priors will kill you. They will use your

priors against you.”; “I don’t think you ought to do that. I don’t think that is a good idea.”;

and “Well, play it by ear.” Appellant testified that he understood he could testify, but his

lawyer never explained to him that he had the constitutional right to take the stand, or that

it was his decision to make. If he had understood his right, appellant asserted, he would

have insisted on testifying on his behalf despite his lawyer’s advice.


       The testimony of appellant’s trial counsel at the hearing on the motion for new trial

confirmed that appellant, on several occasions, told his lawyer that he wanted to tell his

side of the story. No final decision was made prior to trial. Counsel told appellant that the

State could use his prior convictions against him if he testified, and he thought those prior

convictions would hurt appellant. Counsel could not recall the exact words he used in his

discussions with appellant on the issue, but counsel did not think he should testify. He

argued to appellant that the jury had sufficiently heard his side of the story from the tapes.2

Counsel did not intend to call him as a witness, and told appellant so. Counsel recalled

that, after the State rested its case, appellant again asked counsel to put him on the stand.

Counsel never told appellant, in so many words, that he had the right to testify against


       2
       During his incarceration pending trial, jail records showed appellant made 513
telephone calls to Robinson. Fourteen of those calls were accepted, and thirteen were
recorded. The State played portions of the tapes, and introduced letters appellant wrote
Robinson from jail, as part of its case on guilt/innocence.

                                              6
counsel’s wishes. He assumed appellant knew he could override his lawyer’s wishes and

take the stand, and assumed that appellant finally acquiesced in his decision not to call

him as a witness. Appellant never told him, though, that he agreed with the decision.

Counsel testified that his thinking was that appellant’s taking the stand would permit the

jury to hear that he was then on probation and that he had a prior felony conviction.

Counsel thought that part of appellant’s story reached the jury through the tapes, although

counsel acknowledged that the jury heard only 15 or 20 minutes of the more than two

hours of taped conversations between appellant and Robinson.


       Each of appellant’s issues is presented as a challenge to the trial court’s denial of

his motion for new trial. His specific complaints are that the trial court erred in denying his

motion because he was denied his right to testify in violation of (1) the due process clause

of the fifth amendment to the U.S. Constitution; (2) the compulsory process clause of the

sixth amendment; (3) his “right to be heard contained in” the fifth amendment; (4) his right

to due course of law under Article I, Section 19 of the Texas Constitution; (5) the

compulsory process clause of Article I, Section 10 of the Texas Constitution; (6) his “right

to be heard” under Article I, Section 10 of the Texas Constitution; and (7) his statutory

rights under Articles 1.04, 1.05, 1.051, 1.14, and 38.08 of the Code of Criminal Procedure.

In issues 8 and 9, appellant argues he was denied reasonably effective assistance of

counsel.3


       3
       Appellant’s issues alleging ineffective assistance of counsel relate only to
counsel’s deprivation of appellant’s right to testify on his own behalf. Appellant does not
contend on appeal that he was otherwise denied reasonably effective assistance of
counsel. Our review of the record with respect to the effectiveness of counsel, and our

                                              7
       We review a trial court’s denial of a motion for new trial under an abuse of discretion

standard. Lewis v. State, 911 S.W.2d 1, 7 (Tex.Crim.App. 1995); see State v. Gill, 967
S.W.2d 540, 542 (Tex.App.–Austin 1998, pet. ref’d). We will not substitute our judgment

for that of the trial court, but rather will decide whether its decision was arbitrary or

unreasonable, Lewis, 911 S.W.2d at 7, or stated differently, whether its decision fell

outside the zone of reasonable disagreement. Montgomery v. State, 810 S.W.2d 372, 391

(Tex.Crim.App. 1991).


       The State does not question that a criminal defendant has a constitutional right to

testify in his own defense. See Rock v. Arkansas, 483 U.S. 44, 49-52, 107 S. Ct. 2704, 97
L. Ed. 2d 37 (1987). In Rock, the Supreme Court held this right arises from the fifth and

sixth amendments, is personal to the defendant, and cannot be waived by counsel. Id. at

46-47. To be effective, any waiver of the right to testify must be made knowingly and

voluntarily. Emery v. Johnson, 139 F.3d 191, 198 (5th Cir. 1997).


       The State argues that all of appellant’s complaints must be analyzed under the

standards applicable to claims of ineffective assistance of counsel. In support, it relies on

the decisions of the Eleventh Circuit in United States v. Teague, 953 F.2d 1525 (11th Cir.

1992), and the Fifth Circuit in United States v. Mullins, 315 F.3d 449 (5th Cir. 2002), Sayre

v. Anderson, 238 F.3d 631 (5th Cir. 2001) (orig. proceeding), and United States v. Brown,

217 F.3d 247, 258-59 (5th Cir. 2000) each holding the standards set out in Strickland v.



discussion of counsel’s effectiveness later in this opinion, accordingly are limited to that
with respect to the right of appellant to testify.

                                              8
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), provide the proper

analysis. The State also cites Ex parte Okere, 56 S.W.3d 846, 856 (Tex.App.--Fort Worth

2001, pet ref’d), Perez v. State, 960 S.W.2d 84, 88 (Tex.App.--Austin 1997, no pet.), and

Perez v. State, No. 07-01-164-CR (Tex.App.–Amarillo 2001, no pet.), as examples of

cases applying the Strickland analysis to defendants’ claims they were denied their right

to testify.


        Recent decisions of the Fifth Circuit have recognized a distinction between

deprivations of a defendant’s right to testify caused by defense counsel and those resulting

from conduct of the prosecutor or trial court. For example, in Brown, the appellant claimed

he was deprived of his right to testify by the trial court and his counsel. 217 F.3d at 258-

59. The court considered those claims separately and applied the Strickland analysis only

to the second claim. Id. The court applied that distinction in Sayre, 238 F.3d at 634, and

again in Mullins, supra, where it made a point to note the Strickland standard applied

because the appellant’s alleged deprivation of his right to testify resulted from action of his

trial counsel. Id. at 452. It held that an alleged violation of that right by the court or

prosecution is subject to a different analysis. Id. at 452, n.5. See also Martinez v. Ylst, 951
F.2d 1153 (9th Cir. 1991) (discussing harmless error review of denial of right to testify by

the State).


        Although, as noted, each of appellant’s issues is couched in terms of a challenge

to the trial court’s denial of his motion for new trial, appellant does not argue that the trial

court violated appellant’s right to testify. His argument is that his trial defense counsel


                                               9
violated that right. Appellant nonetheless contends that the effectiveness of counsel is not

the appropriate inquiry in cases involving deprivation of a defendant’s right to testify.

Appellant argues in effect for a per se rule that would treat the violation of a criminal

defendant’s right to testify like structural error.4 Citing recent decisions of the highest state

courts in Tennessee5 and Alaska6, appellant urges us to adopt a rule requiring the trial

court to insure that a criminal defendant is aware of the right to testify and that any waiver

of the right was knowingly and validly made. He points us also to the Second Circuit’s

opinion in Brown v. Artuz, 124 F.3d 73 (2d Cir. 1997), which contains a thorough

discussion of the various approaches courts have taken to the enforcement of a criminal

defendant’s right to testify. 7




       4
        Although we do not adopt appellant’s suggestion, it is not without logic. The
violation of a criminal defendant’s right of self-representation is held to be structural error.
McKaskle v. Wiggins, 465 U.S. 168, 104 S. Ct. 944, 79 L. Ed. 2d 122 (1984). The U.S.
Supreme Court has described the right to testify as “even more fundamental to a personal
defense than the right of self-representation,” Rock, 483 U.S. at 52, however, it has not
held the deprivation of the right to testify to be structural error. See Gonzales v. State, 994
S.W.2d 170, 171 n.4 (Tex.Crim.App. 1999) (distinguishing deprivation of right to counsel
from deprivation of component right to conduct voir dire).
       5
       Momon v. State, 18 S.W.3d 152 (Tenn. 1999) (rehearing granted in part,18 S.W.3d
174, Tenn. 2000).
       6
           LaVigne v. State, 812 P.2d 217 (Alaska 1991).
       7
      We note, though, that after extensive discussion the court in Artuz adopted the
Teague court’s approach and found that the primary responsibility for protection of the
defendant’s right to testify lies with defense counsel. Artuz, 124 F.3d at 78-79.

                                               10
       Texas authority on this subject is sparse.8 The Court of Criminal Appeals has not

had occasion to address the violation of a criminal defendant’s right to testify. Bearing in

mind that federal law governs review of deprivations of federal rights, Chapman v.

California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967), our review of this case will

be guided by the holdings of the Fifth Circuit. See Hernandez v. State, 726 S.W.2d 53, 55-

56 (Tex.Crim.App. 1986). Following Brown, Sayre and Mullins, we proceed, then, to an

examination of appellant’s claims under an ineffectiveness of counsel analysis.


       The test for ineffective assistance of counsel set out in Strickland and adopted by

the Court of Criminal Appeals in Hernandez, 726 S.W.2d at 57, contains two prongs.

Under the first prong, an appellant must show that counsel's performance was "deficient."

Strickland, 466 U.S. at 687. "This requires showing that counsel made errors so serious

that counsel was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." Id. To be successful in this regard, an appellant "must show that counsel's

representation fell below an objective standard of reasonableness." Id. at 688. Under the

second prong, an appellant must show that the deficient performance prejudiced the

defense. Id. at 687. The standard for judging prejudice requires an appellant to "show that

there is a reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different. A reasonable probability is a probability



       8
        As noted, we are cited to two cases in other courts of appeals in which failures of
counsel to advise criminal clients of their right to testify were raised. See Okere, 56
S.W.3d at 856, and Perez, 960 S.W.2d at 88. In both those instances, though, it appears
that the issue was presented in the context of an ineffective assistance of counsel
argument.

                                             11
sufficient to undermine confidence in the outcome." Id. at 694. An appellant must

establish both prongs of the test. White v. State, 999 S.W.2d 895 (Tex.App.–Amarillo

1999, pet. ref’d).


        Appellant contends the record establishes that his right to testify was violated

because he did not make a knowing waiver of that right and sought to exercise it at every

opportunity. In support he refers to the evidence presented at the hearing on the motion

for new trial where he stated that he was never advised the decision to testify was his

alone, and to his lawyer’s testimony that he did not specifically advise appellant of his right

to testify.


        The State argues that appellant has not demonstrated deficient performance by his

lawyer because “the record supports the trial court’s implied determination that appellant

was aware of his right to testify.” Noting that the trial court did not make express findings

of fact, and that we must therefore assume implied findings that support its ruling, the State

points to a discussion during voir dire of a criminal defendant’s right to testify or remain

silent as evidence from which appellant’s knowledge of his right to testify may be implied.

We cannot agree that the record supports this contention. The relevant portion of the voir

dire examination occurred during defense counsel’s questioning of the panel where he

stated:


        Well, my -- my philosophy on that is I make that decision [the decision
        whether to testify] for my clients. . . . Every time I've ever made that decision
        for my clients, they followed it. I've probably tried maybe 25 jury trials, and
        I've made that decision in every single case . . . .


                                               12
Counsel gave examples of cases in which his clients testified and he felt it hurt their case,

then said to the panel: “So from then -- you know, just prior experience, I've learned, you

know, I make that decision.” Counsel then asked three individual panel members whether

they would want to testify against his advice if they were defendants. All three said yes.


       Citing Shu Guo Kan v. State, 4 S.W.3d 38 (Tex.App.–San Antonio 1999, pet. ref’d),

the State argues that appellant would have understood from this exchange that he had the

right to testify and that the decision rested with him. We conclude, to the contrary, that

from his lawyer’s discussion with panel members, appellant would have learned that the

decision rested with his lawyer. Certainly the discussion demonstrates trial counsel’s

belief that the right to make the decision belonged to him, not the defendant. Notably, in

his hypothetical exchange with panel members about their desires to testify if they were

defendants, counsel never indicated that they would be permitted to testify against his

advice.


       The State further argues that the decision not to put appellant on the stand was

sound trial strategy. That well may be correct, but it does not end the inquiry. This is not

a case like Jackson v. State, 877 S.W.2d 768 (Tex.Crim.App. 1994), White, supra, or Beck

v. State, 976 S.W.2d 265 (Tex.App.–Amarillo 1998, pet. ref’d), in which the appellate court

must review a record on direct appeal that is devoid of any evidence concerning counsel’s

reasons for making the decisions that are being challenged, and must therefore rely on the

strong presumption under Strickland that counsel’s “conduct falls within the wide range of


                                             13
reasonable professional assistance; that is, . . . the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland, 466 U.S. at 689. Here the record affirmatively shows, through counsel’s

testimony, supported by his statements to panel members on voir dire, that counsel did not

inform appellant of his right to testify. Appellant testified at the hearing on the motion for

new trial that he was not aware the decision to testify belonged to him. Nothing in his trial

counsel’s testimony leads to a different conclusion.


         The law is clear that trial strategy must take a back seat to the exercise of the

defendant’s constitutional right to take the stand in his own defense. In Teague, the court

wrote:


          [I]f defense counsel never informed the defendant of the right to testify, and
         that the ultimate decision belongs to the defendant, counsel would have
         neglected the vital professional responsibility of ensuring that the
         defendant’s right to testify is protected and that any waiver of that right is
         knowing and voluntary. Under such circumstances, defense counsel has not
         acted “within the range of competence demanded of attorneys in criminal
         cases” and the defendant clearly has not received reasonably effective
         assistance of counsel.
953 F.2d at 1534. See also Mullins, 315 F.3d at 454 (cannot be reasonable trial strategy

for an attorney not to honor his client’s decision to exercise his constitutional right to

testify). We conclude that appellant’s trial counsel deprived him of the ability to choose

whether or not to testify in his own behalf, that so doing caused counsel’s representation

to fall below an objective standard of reasonableness, and that appellant has therefore

established the first prong of Strickland.


                                               14
       Appellant’s effort fails, though, on the second prong, for which we consider whether

appellant has established prejudice, that is, whether "there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have been

different." Strickland, 466 U.S. at 694.


       We first note that appellant urges us to presume prejudice from his counsel’s denial

of his right to testify. There is authority for such a presumption of prejudice. Perez, 960
S.W.2d at 88. Following the example of the Fifth Circuit’s approach to the issue in Mullins

and Sayre, though, we will not give effect to such a presumption.


       The Mullins opinion provides a template for our discussion of this issue. There, the

defendant initially agreed with his defense counsel that he should not testify because it

would lead to the introduction of evidence of his past convictions, but later changed his

mind and wanted to testify. Mullins, 315 F.3d at 455. Although defense counsel improperly

overrode the defendant’s desire to testify, and thus was deemed guilty of deficient

performance, prejudice to the defense was not established, in part, because counsel was

able to get the defendant’s version of the facts before the jury through other witnesses. Id.

at 456.


       Appellant argues that his defense was prejudiced by his inability to testify because

his version of the events was not developed before the jury. He contends that the

recordings of telephone conversations with Robinson played to the jury were incomplete

and “only convey a fragment” of appellant’s defense, and he would have “been able to



                                             15
elaborate in great detail” his version had he been allowed to testify. Had he been able to

testify, appellant contends, he could have explained to the jury that Robinson was the

aggressor in their fight because of her mistaken belief that he was seeing another woman;

that she nearly succeeded in wrecking the car; that she beat on him with fists and a stick;

that she scratched his face; that he did not choke her but pushed on her while looking

away with his eyes closed to prevent her from scratching him more; and that he

immediately let go when she made a gagging sound.


       The jury heard at least part of appellant’s version of the incident. The record before

us contains a compact disc of appellant’s recorded telephone calls to Robinson. We have

listened to the conversations that were played to the jury. Although we do not suggest that

a recorded conversation is the equivalent of a defendant’s testimony from the stand in front

of a jury, appellant’s trial counsel’s argument to him that the jury had an opportunity to hear

his story is not entirely without merit.


       As in Mullins, too, the difficulty with appellant’s contention is that his opportunity to

testify to his version of the facts from the stand would have come at a price. Not only would

his two prior felony convictions (one for theft of a firearm, the other for possession of

cocaine) then have been before the jury, the State points out that appellant’s taking the

stand would have carried the risk of permitting the admission into evidence of such matters

as the details of his prior misdemeanor conviction for choking and striking a previous

domestic partner, and his res gestae statements that included his initial denial of being at

the scene. The State further notes that appellant would have been subjected to cross-


                                              16
examination on such subjects as his efforts (memorialized in the recorded telephone

conversations and in appellant’s letters to Robinson) to persuade Robinson to recant her

story, to sign a non-prosecution affidavit and to plead the fifth amendment (which efforts

also included his suggestion to Robinson that they could then sue the police and both

have plenty of money), and his statements to Robinson during the telephone conversations

in which he arguably admitted choking her.


       Appellant acknowledges his prior criminal record would have been admissible had

he testified, but argues that the most damaging aspect of his record, the prior assault

conviction for choking, already was before the jury because the State introduced evidence

of it to establish the enhancement allegation contained in the second count of the

indictment. Appellant’s argument unduly minimizes the likely impact of his other prior

convictions and the other topics outlined by the State that would have been explored on

cross-examination. On this record, we cannot find there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have been

different. Like the court in Mullins, we conclude that appellant’s testimony “might have

persuaded, but not that there is a reasonable probability that it would have done so.”

Mullins, 315 F.3d at 456. Because appellant has failed to establish the second prong of

Strickland, his federal constitutional claims fail. The trial court did not abuse its discretion

in denying appellant’s motion for new trial. We overrule appellant’s issues one, two, three,

eight and nine.




                                              17
       Appellant does not argue that the Texas Constitution affords a criminal defendant

a greater right to testify on his own behalf than the federal constitution. The available

authority also indicates that it does not. In Carroll v. State, 68 S.W.3d 250 (Tex.App.--Fort

Worth 2002, no pet.), the court held Article I, Section 10 of the Texas Constitution gives

no greater protection than the fifth amendment. Id. at 253. Similar holdings have been

made with regard to the right of confrontation, Gonzales v. State, 818 S.W.2d 756, 764

(Tex.Crim.App. 1991), and right to counsel, Hernandez v. State, 988 S.W.2d 770, 772

(Tex.Crim.App. 1999). Because those rights form the foundation of the right to testify,

these holdings support the conclusion that the Texas Constitution does not afford greater

protection. We therefore need not address appellant’s state constitutional issues

separately. Brown v. State, 943 S.W.2d 35, 36 n.3 (Tex.Crim.App. 1997). His issues four,

five and six are overruled.


       With respect to his issue seven, appellant has not presented an argument or

authority that the Code of Criminal Procedure provides any greater protection of the right

to testify than does the federal constitution. Indeed, appellant’s arguments do not

reference the statutes he alleges were violated. The issue presents nothing for our review,

and is overruled. Cf. Salazar v. State, 38 S.W.3d 141 (Tex.Crim.App. 2001), cert. denied,

534 U.S. 855 (2001); Price v. State, 67 S.W.3d 512, 513 (Tex.App.--Dallas 2002, no pet.)


       Having overruled appellant’s issues, we affirm the judgment of the trial court in the

assault case.


       None of appellant’s issues challenge the revocation of his community supervision,

but his brief contains an argument that his improper conviction in the assault case “taints

                                             18
the revocation case,” requiring its reversal. Having affirmed the trial court’s judgment in the

assault case, we affirm also its judgment revoking appellant’s community supervision.9


                                                   James T. Campbell
                                                       Justice
Publish.




       9
        As an aside, we note also our disagreement with appellant’s contention that
reversal of his assault conviction would have required reversal of the probation revocation.
It is well established that a revocation of community supervision will be affirmed if it is
supportable on any ground alleged and established by the State. Moore v. State, 605
S.W.2d 924, 926 (Tex.Crim.App. 1980). The conduct on which the assault charge was
based is only one of several grounds for revocation alleged by the State. In the hearing
held March 27, 2002, the State established violations of the conditions of appellant’s
community supervision, unrelated to the assault charge, sufficient to support the trial
court’s action.


                                              19